     Case: 1:20-cv-04916 Document #: 51 Filed: 11/13/20 Page 1 of 2 PageID #:2292




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

FITNESS ANYWHERE LLC
                                                Case No. 20-cv-04916
              Plaintiff,
                                                Judge John J. Tharp, Jr.
v.
                                                Magistrate Judge Jeffrey I. Cummings
HOTBUY88 STORE, et al.

              Defendants.



                     NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Fitness

Anywhere LLC (“TRX” or “Plaintiff”) hereby dismisses this action, with prejudice as to the

following Defendants:

               Defendant Name                                   Line No.
         XC Keep Moving Keep Fit Store                             4
             cb dropshipping store                                 19
                     Klfy                                          59
                  DeSheng.Z                                        63
   Case: 1:20-cv-04916 Document #: 51 Filed: 11/13/20 Page 2 of 2 PageID #:2293




Dated this 13th day of November 2020.   Respectfully submitted,

                                        /s/ Jake M. Christensen
                                        Amy C. Ziegler
                                        Justin R. Gaudio
                                        Jake M. Christensen
                                        Martin F. Trainor
                                        Greer, Burns & Crain, Ltd.
                                        300 South Wacker Drive, Suite 2500
                                        Chicago, Illinois 60606
                                        312.360.0080
                                        312.360.9315 (facsimile)
                                        aziegler@gbc.law
                                        jgaudio@gbc.law
                                        jchristensen@gbc.law
                                        mtrainor@gbc.law


                                        Counsel for Plaintiff Fitness Anywhere LLC




                                           2
